 In the MatterOf SOUTHPORT PETROLEUM COMPANY OF DELAWARE'andGALVESTONBUILDING AND CONSTRUCTION TRADES COUNCIL (AFL)Case No. 16-R-986.-Decided September 4, 1944Mr. Russell Allen,of Dallas, Tex., andMr. V. E. Smith,of Texas-City, Tex., for the Company.`Messrs. B. A. Grittaand A. L.Mugnier,of Houston, Tex., for theAFL.Mr. W. J. Trombley,of Beaumont, Tex., andM11r.Foy J. Hopkins,ofTexas City, Tex., for the CIO.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Galveston Building and ConstructionTrades Council (AFL), herein called the AFL, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Southport Petroleum Company of Delaware, Texas City,Texas, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before John A.Weiss, Trial Examiner. Said hearing was held at Galveston, Texas,on July 29, 1944.The Company, the AFL, and Oil `Yorkers Inter-national Union, Local 449, CIO, herein called the CIO, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing, the CIO moved to dismiss thepetition on the ground that the AFL's representation showing wasinsufficient.The Trial Examiner reserved ruling on the motion forthe Board's determination.For reasons hereinafter set forth in Sec-tion III,infra,the motion is hereby denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.i All parties agreed.that the name of the Company bd amended to read as set forth above.,58 N L.R. B, No 9.44 SOUTHPORT PETROLEUM COMPANY OF DELAWARE45Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSouthport Petroleum Company of Delaware is a Delaware cor-poration.We are here concerned with the Company's plant at TexasCity, Texas, where it is engaged in the processing of crude oil intogasoline, oil, kerosene, and other byproducts.During 1943, the Com-pany purchased crude oil in excess of $4,000,000 in value, of which lessthan 2 percent was shipped into the State of Texas. During the sameperiod, it sold gasoline and byproducts amounting to more than $4,-500,000 in value, of which 80 percent was sold to the Army and theNavy and to the United States Government for lend-lease purposes.The remaining 20 percent was sold in Texas and nearby States.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act. _II.THE ORGANIZATIONS INVOLVEDGalveston Building and Construction Trades Council is a labor or-ganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.OilWorkers International Union, Local 449, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the AFL as theexclusive bargaining representative of certain of its employees untilthe AFL has been certified by the Board in an appropriate unit.On August 5, 1943, the Company and the CIO entered into a col-lective bargaining contract providing for maintenance of membershipand a term of 1 year. The agreement also provided that, after itsinitial term, it was to "continue in effect unless either party to theagreement, upon thirty (30) clays notice in writing, requests the open-ing of negotiations for a new agreement." Since the petition hereinwas filed by the AFL more than 30 days before the 1944 anniversarydate of the contract, it is clear that in no event can the contract serveas a bar to a current determination of representatives.In view of the contract's maintenance of membership clause, wefind, contrary to the CIO's assertion, that a statement of a Field Ex-aminer, introduced into evidence at the hearing, indicates that the 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL represents a substantial number of employees in the units here-inafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Company, the AFL, and the CIO agree that the appropriateunit should be composed of all employees of the Company engagedin the operation and maintenance of its refinery at Texas City, Texas,excluding chemical engineers, office employees, technical employees,managerial employees, and supervisory employees.While the parties-also agree to include plant-protection employees, they do not object totheir establishment as a separate unit. Inasmuch as the Company'splant-protection employees are militarized, we are of the opinion thatfrom the other employees of the Company's refinery at Texas City,.Texas.3We find, consequently, that the following groups of employees con-stitute units appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:(1)All employees of the Company engaged in the operation andmaintenance of its refinery at Texas City, Texas, excluding chemicalengineers, office employees, technical employees, managerial employees,,militarized plant-protection employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction ;(2)All militarized plant-protection employees of the Company'&refinery at Texas City, Texas, excluding all supervisory employeeswith authority to hire, promote, .discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot among'The Field Examiner reportedthat the AFLsubmitted 124 authorization cards, 84 ofwhich borethe namesof persons listed onthe Company's pay rollof June 15, 1944, whichcontained the namesof 371 employeesin the appropriate units.Thecards were datedfrom December1942 toJune1944.Atthe hearing,7 additional cards were submitted andonly 1 was found to bearthe name of an employee on the pay roll of June 15. 1944. SeeMatter ofPressedSteel Car Company,56 N. L. R. B. 393.The CIO submitted347 wage deduction authorization cards, 250 of which bore the namesof persons appearing on the aforesaidpay rollThecards were dated from variousmonths in1942 to June 1944.Six cards were undated.8 SeeMatter of Bravo Corporation,52 N. L.R. B. 322. SOUTHPORT PETROLEUM COMPANY OF DELAWARE47the employees in the appropriate units who were employed during,the pay-roll period immediately preceding the date of the Direction,of Elections herein, subject to the limitations and additions set forth-in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations.Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa--tives for the purposes of collective bargaining with Southport Petro-leum Company of Delaware, Texas City, Texas, separate elections bysecret ballot shall be conducted as early as possible, but not later than,thirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Sixteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the units found appropriate in Section.IV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the elections, to determine whether they desire to be representedby Galveston Building and Construction Trades Council, affiliatedwith the American Federation of Labor, or by Oil Workers Inter-national Union, Local 449, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or by neither.CHAIRMAN MILLis took no part in the consideration of the aboveDecision and Direction of Election.